Exhibit 10.8 Highland Realty 8, Development 10801 Johnston Road Charlotte, NC 28226 Phone: 704-542-8348, Fax: 704-542-8281 RELATORS* COMMERCIAL ALLIANCE COMMERCIAL LEASE AGREEMENT (Multi-Tenant Facility) REALTOR* North Carolina Association of REALTORS THIS LEASE AGREEMENT, including any and all addenda attached hereto ("Lease"), is by and between Fran Baltmiskis a(n) an individual("Landlord"), (individual or State of formation and type of entity) whose address is 10801 Johnston Rd., Suite 214, Charlotte, N.C. 28226 and Anchor Funding Services, LLC a(n) North Carolina Limited Liability("Tenant"). (individual or State of formation and type of entity) whose address is 10801 Johnston Rd., Suite 209-210, Charlotte, N.C. 28226 o If this box is checked, the obligations of Tenant under this Lease are secured by the guaranty of n/a (name(s) of guarantor(s)) attached hereto and incorporated herein by reference. (Note: Any guaranty should be prepared by an attorney at law.) For and in consideration of the mutual promises set forth herein and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: PREMISES/PROPERTY (Note: In this paragraph, Premises is the actual space being leased and Property is the broader site/location of the Premises.) 1. (a) Landlord leases unto Tenant, and Tenant hereby leases and takes upon the terms and conditions which hereinafter appear, those certain premises depicted on Exhibit A attached hereto and incorporated herein by reference (hereinafter called the "Premises"), which is a part of a building or buildings located at the Property (defined below). The address of the Premises is: (Address): 10801 Johnston Rd., Suite 211, Charlotte, N.C. 28226 (b) The Premises is located at the following described property ("Property"): (Address): McGregor Downs Building, 10801 Johnston Rd., Charlotte, N.C. 28226 o All o A portion of the property in Deed Reference: Book n/a,, Page No n/a, n/a County; consisting of approximately n/a acres. Plat Reference: Lot(s) n/a,Block or Section n/a,as shown on Plat Book or Slide n/a at Page(s) n/a,n/aCounty, consisting of n/aacres. o If this box is checked, Property shall mean that property described on Exhibit B attached hereto and incorporated herewith by reference. (For information purposes only, the tax parcel number of the Property is n/a All facilities furnished at the Property and designated for the general use, in common, of occupants of the Property and their invitees, agents 1 or employees, including Tenant hereunder, including but not limited to parking areas, streets, driveway s, sidewalks, canopies, roadways, loading platforms, shelters, ramps, landscaped areas, exterior water faucets, irrigation systems, exterior lighting fixtures, signs and other facilities whether of a similar or dissimilar nature ("Common Areas") shall at all times be subject to the exclusive control and management of Landlord, and Landlord shall have the right from time to time to change the area, level, location and arrangement of the Common Areas and to restrict parking by tenants and their employees to employee parking areas, to make Rules and Regulations (as herein defined) and do such things from time to time as in Landlord's reasonable discretion may be necessary regarding the Common Areas. Tenant shall also have a non-exclusive right, in common with other tenants at the Property, to the use of the Common Areas at the Property, subject to the terms hereof. TERM 2.
